Citation Nr: 0502830	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L4-L5 on a direct basis or as secondary to 
service-connected lumbar disability.

2.  Entitlement to an increased evaluation for paravertebral 
myositis, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty in the Army 
from May 1980 to May 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in October 1998 and January 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

In February 2001, the Board remanded veteran's increased 
rating claim for action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5013A, 5106, 5107, 5126 (West 2002) as well as referred 
the veteran's service connection claim to the RO for proper 
adjudication.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  Degenerative disc disease of unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to that service.

3.  The veteran does not have degenerative disc disease that 
is related to any service-connected disability.

4.  The veteran's service-connected lumbar disability of 
paravertebral myositis is manifested by pain, limitation of 
motion, stiffness, muscle spasm, and tenderness.  There is no 
evidence of ankylosis in the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Degenerative disc disease is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2004).

3.  The criteria for entitlement to an increased schedular 
disability rating for paravertebral myositis, in excess of 40 
percent, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5021, 5292, 5295 
(2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Degenerative Disc 
Disease at L4-L5

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The claimed 
lumbar disability before the Board at this time is not 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (CAVC) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  

In September 1999, the veteran raised a claim for entitlement 
to service connection for degenerative disc disease.  In a 
January rating decision, the RO denied entitlement to service 
connection.  The veteran filed a notice of disagreement in 
February 2004.  A statement of the case (SOC) was issued in 
May 2004.  The veteran filed a timely substantive appeal in 
June 2004.  The veteran is currently service-connected for 
lumbar myositis and residuals of a right knee injury.  

The veteran contends that he currently suffers from 
degenerative disc disease due to active service or 
alternatively, as secondary to his service-connected lumbar 
disability of paravertebral myositis.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the record, and that his claim of entitlement to 
service connection for degenerative disc disease at L4-L5 on 
a direct and secondary basis must fail.

The veteran's service medical records are void of any 
complaints, treatment, or diagnosis of degenerative disc 
disease.  The veteran's January 1980 service entrance 
examination report was marked as normal.  On his service 
separation examination dated in April 1984, it was noted that 
the veteran had suffered from low back pain after spinal 
anesthesia during a September 1983 procedure.  

A July 1984 private treatment record stated that the veteran 
was disqualified from a job due to dorsiflexion antero-
posterior limitations.  An April 1985 VA treatment record 
showed that the veteran underwent electromyography (EMG) 
testing of the lower extremities and paravertebral area which 
revealed findings compatible with mild left L5 radiculopathy.  
A January 1988 VA treatment note stated that the veteran 
suffered from lumbosacral radiculopathy.  However, a January 
1986 VA lumbosacral spine CT scan report listed an impression 
of normal.  In addition, a May 1988 EMG study report showed 
no evidence of radiculopathy.  A December 1990 VA X-ray 
report listed an impression of "intervertebral spaces and 
vertebral body alignment is adequate".  VA examination 
reports dated in April 1992 and January 1995 both listed a 
diagnosis of paravertebral myositis.  An April 1993 private 
treatment note showed that the veteran had been treated for 
lumbosacral pain syndrome and paravertebral lumbar spasms.        

An August 1998 VA treatment record showed a lumbosacral spine 
CT scan report and listed an impression of L4-5 
circumferential bulging disc.  The veteran complained of low 
back pain in a May 2001 treatment note.  In a March 2002 
treatment record, the veteran continued to complain of 
intermittent low back pain.  The examiner noted that the 
veteran had adequate muscle tone, intact range of motion, and 
tenderness of the right deltoid area.  In an August 2002 
treatment note, the veteran complained of severe low back 
pain.  An assessment of acute low back pain with a history of 
discogenic disease was listed in the note.  In February and 
December 2003 VA treatment records, the veteran continued to 
complain of low back pain and suffered from decreased range 
of motion due to pain.  

In a July 1998 VA examination report, the veteran complained 
of constant moderate low back pain with radiation to the mid 
back and inguinal area associated with numbness in the legs.  
The veteran's lumbar range of the motion test results were 
listed as forward flexion - 40 degrees, extension - 20 
degrees, lateral flexion (right and left) - 20 degrees, and 
lateral rotation (left and right) - 20 degrees.  The examiner 
detailed that the veteran had objective evidence of mild 
weakness of both ankle dorsiflexor muscles.  The examiner 
also stated that the veteran suffered from 2 centimeters of 
muscle atrophy of the right quadriceps muscle, diminished 
right ankle jerk +1, diminished pinprick and smooth 
sensation, L5-S1 dermatomes of the foot, and bilateral 
positive straight leg raising test results.  Diagnoses of 
lumbar paravertebral myositis and L4-L5 bulging disc by CT 
scan of August 1998 were listed in the report.  In an August 
1998 addendum to the July 1998 VA examination report, the 
examiner noted that he had reviewed the veteran's claims 
folder and opined that the veteran's L4-L5 bulging disc was 
"not related" to his service-connected lumbar myositis 
disability.  

In a September 2002 VA examination report, the veteran 
complained of intense low back pain, burning pain on left 
buttock that occasionally radiates down left lower 
extremities, and stiffness but denied experiencing any 
incontinence.  The veteran's lumbar range of the motion test 
results were listed as forward flexion - 47 degrees, 
extension - 10 degrees, and lateral bending (right and left) 
- 19 degrees.  It was noted in the report that the veteran 
exhibited objective evidence of painful motion including 
spasm as well as tenderness to palpation of the paravertebral 
muscles at L4-5 and S1.  The examiner indicated that the 
veteran did not have atrophy and had a negative but painful 
straight leg raising test result.  A diagnosis of lumbar 
myositis was listed in the report.     

In a February 2003 VA opinion, the examiner indicated that he 
had reviewed the veteran's claims folder and noted that the 
veteran's claims folder contained a January 1986 CT scan 
report that showed no evidence of bone lesions or arthritic 
changes as well as an August 1998 CT scan report that showed 
an impression of L4-L5 circumferential bulging disc.  The 
examiner opined the following: 

We cannot say precisely or exactly when 
the date of onset was, but we do know 
that it did not happen before 1986 (pt. 
entered military service May 13, 1980 and 
left service May 26, 1984) since there is 
a normal CT scan of 1986.  
It is not likely that this condition is 
related to any of his other service 
connected disabilities, and is not likely 
that it is related to patient's motor 
vehicle accident during Military service.  
There is no complaint of low back injury 
or treatment of low back during that 
time.  There is a CT scan of 1986 of the 
lumbar spine which does not reveal 
bulging disc.  Therefore, it is not a 
consequence of the motor vehicle accident 
nor related to his other service 
connected disabilities.  I do not believe 
that his service connected lumbar 
myositis aggravates his non-service 
connected disc disease, L4-L5 bulging 
disc.  

In considering the veteran's claims of direct and secondary 
service connection, the Board acknowledges the veteran's 
complaints of degenerative disc disease due to events 
incurred during active service as well as his service-
connected lumbar disability.  The Board also acknowledges the 
statements submitted by the veteran, which indicate that he 
suffered from a back injury during active service.  As noted 
above, these opinions alone cannot meet the burden imposed by 
38 C.F.R. §§ 3.303 and 3.310 with respect to the relationship 
between events incurred during service, his service-connected 
lumbar disability, and his current complaints of a 
degenerative disc disease.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The statements given by the veteran qualify as 
lay evidence.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  

In this case, competent medical evidence of record does not 
show that the veteran's claimed disability of degenerative 
disc disease at L4-L5 is etiologically related to his periods 
of active service.  Service medical records do not reflect 
that he suffered from degenerative disc disease while in 
service.  Competent medical evidence of record does not 
provide any evidence that the veteran has current 
degenerative disc disease attributable to his periods of 
active military service.  In fact, in his February 2003 
opinion, the VA examiner specifically noted that the 
veteran's claimed lumbar disability began at some point after 
1986 and therefore after the veteran's separation from 
service in 1984.  The Board finds that service connection for 
degenerative disc disease is not warranted.

In weighing the competent medical evidence of record 
concerning the claimed relationship between degenerative disc 
disease and the veteran's service-connected disability of 
paravertebral myositis, the Board also concludes that the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection.  None of the competent 
medical evidence of record shows that the veteran's 
degenerative disc disease is proximately due to, the result 
of, or aggravated by any of his service-connected 
disabilities, including paravertebral myositis.  Two VA 
physicians opined that the veteran's claimed lumbar 
disability was not related to nor aggravated by his service-
connected lumbar disability of paravertebral myositis. 

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the veteran's claim for entitlement to service 
connection for degenerative disc disease on a direct basis or 
as secondary to service-connected lumbar disability of 
paravertebral myositis is not warranted.

II.  Entitlement to an Increased Evaluation for Paravertebral 
Myositis

The veteran was originally granted service connection for 
dorsolumbar myositis in March 1989 and assigned a 10 percent 
evaluation under Diagnostic Codes 5292- 5021, effective from 
May 27, 1984.  In September 1995, the veteran's disability 
was recharacterized as paravertebral myositis, and the rating 
was increased to 40 percent effective from June 13, 1990 
under Diagnostic Codes 5292-5295.  

In May 1998, the veteran filed a claim for an increased 
rating for his service-connected lumbar disability.  The 
veteran has appealed the October 1998 rating decision that 
continued the veteran's 40 percent rating for paravertebral 
myositis.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The veteran contends that his service-connected lumbar 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating in excess of 40 
percent, for his service-connected lumbar disability.

The veteran's low back disability was rated pursuant to 
Diagnostic Codes 5021, 5292 and 5295, which contemplate 
myositis, limitation of motion of the lumbar spine, and 
lumbosacral strain.  

During the pendency of this appeal, the criteria for 
evaluating lumbar disabilities were changed.  The schedule 
for rating disabilities of the spine was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The report of the service separation examination dated in 
April 1984 notes that the veteran had suffered from low back 
pain after spinal anesthesia during a September 1983 
procedure.  A January 1986 VA lumbosacral spine CT scan 
report listed an impression of normal.  An August 1998 VA 
treatment record showed the results of a lumbosacral spine CT 
scan and listed an impression of L4-5 circumferential bulging 
disc.  The veteran complained of low back pain in a May 2001 
treatment note.  In a March 2002 treatment record he 
continued to complain of intermittent low back pain.  The 
examiner noted that the veteran had adequate muscle tone, 
intact range of motion, and tenderness of the right deltoid 
area.  In an August 2002 treatment note, the veteran 
complained of severe low back pain.  An assessment of acute 
low back pain with a history of discogenic disease with 
listed in the note.  In February and December 2003 treatment 
records, the veteran continued to complain of low back pain 
and suffered from decreased range of motion due to pain.  

In a July 1998 VA examination report, the veteran complained 
of constant moderate low back pain with radiation to the mid 
back and inguinal area associated with numbness in the legs.  
The veteran's lumbar range of the motion test results were 
listed as forward flexion - 40 degrees, extension - 20 
degrees, lateral flexion (right and left) - 20 degrees, and 
lateral rotation (left and right) - 20 degrees.  The examiner 
detailed that the veteran experienced painful motion on the 
last degree of range of motion measured and exhibited 
moderate objective evidence of painful on all movement of the 
lumbosacral spine.  It was further noted that the veteran had 
moderate objective evidence of lumbosacral spasm and 
objective evidence of mild weakness of both ankle dorsiflexor 
muscles.  The examiner stated that the veteran had no 
postural abnormalities but had moderate tenderness to 
palpitation on his lumbosacral paravertebral muscles as well 
as lumbosacral spasm.  The examiner also detailed that the 
veteran suffered from 2 centimeters of muscle atrophy of the 
right quadriceps muscle with diminished right ankle jerk +1, 
diminished pinprick and smooth sensation, L5-S1 dermatomes of 
the foot, and bilateral positive straight leg raising test 
results.  Diagnoses of lumbar paravertebral myositis and L4-
L5 bulging disc by CT scan of August 1998.  In an August 1998 
addendum to the July 1998 VA examination report, the examiner 
noted that he had reviewed the veteran's claims folder and 
opined that the veteran's L4-L5 bulging disc is "not 
related" to his service-connected lumbar myositis 
disability.  

In a September 2002 VA examination report, the veteran 
complained of intense low back pain, burning pain on left 
buttock that occasionally radiates down left lower 
extremities, and stiffness but denied experiencing any 
incontinence.  The veteran's lumbar range of the motion test 
results were listed as forward flexion - 47 degrees, 
extension - 10 degrees, and lateral bending (right and left) 
- 19 degrees.  It was noted in the report that the veteran 
exhibited objective evidence of painful motion including 
spasm as well as tenderness to palpation of the paravertebral 
muscles at L4-5 and S1.  The examiner indicated that the 
veteran did not have atrophy and had negative (but painful) 
straight leg raising test results.  A diagnosis of lumbar 
myositis was listed in the report.     

Entitlement to an Increased Rating Under the Criteria in 
Effect Prior to September 26, 2003

The veteran's lumbar disability of paravertebral myositis was 
evaluated as 40 percent disabling under Diagnostic Codes 
5021, 5292, and 5295.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021, 5292, 5295 (2002).

Myositis is rated on limitation of motion of the affected 
part as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5021 (2002).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar segment of the spine is rated 10 percent when slight, 
20 percent when moderate, and 40 percent when severe.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2002). 
Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is given a 40 percent rating.  See 38 C.F.R. Part 4 § 
4.71a, Diagnostic Code 5295 (2002).

As noted above, the veteran's lumbar disability is currently 
evaluated as 40 percent disabling.  A 40 percent disability 
rating is the maximum schedular evaluation allowable under 
Diagnostic Codes 5021, 5292, and 5295.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5021, 5292, 5295 (2002).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's service-connected lumbar 
disability to the extent that would support the assignment of 
an increased rating.  After considering the effects of the 
pain and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for a compensable ratings 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59(2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board has reviewed the rating criteria in effect prior to 
September 26, 2003, and finds that there is no basis upon 
which to award the veteran a rating higher than of 40 
percent.  Other diagnostic codes for the spine, which might 
provide for a higher disability rating, are not applicable.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 
(2002).  It is not contended or shown that the veteran's 
service-connected lumbar disability includes symptoms of 
ankylosis or fracture of the spine.  In addition, as 
discussed above, the veteran's degenerative disc disease is 
not considered part of his service-connected lumbar 
disability of paravertebral myositis.  VA examiners issued 
opinions in August 1998 and February 2003, as discussed 
above, that stated the veteran's degenerative disc disease is 
not related to nor aggravated by his service-connected lumbar 
disability of paravertebral myositis.  


Entitlement to an Increased Rating Under the Criteria in 
Effect from September 26, 2003 

As noted above, the schedule for rating disabilities of the 
spine was revised effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  Based on the medical 
evidence of record, the Board finds that there are no 
objective compensable neurologic manifestations associated 
with the veteran's current lumbar disability of paravertebral 
myositis.  

As for the orthopedic manifestations, rated according to the 
current criteria, the Board notes that, in the July 1998 VA 
examination report, the veteran's forward flexion was 
recorded as 40 degrees and his combined range of motion of 
the thoracolumbar spine of 140 degrees.  In addition, the 
veteran's forward flexion was recorded as 47 degrees in the 
September 2002 VA examination report.  The General Rating 
Formula essentially removes the subjectivity in determining 
the severity of any loss of motion, and under the new 
criteria, these findings support only a 20 percent evaluation 
for orthopedic symptoms.  In this case, the new criteria are 
not more favorable to the veteran.  Given the maximum 
allowable 40 percent evaluation assigned above by the Board 
for veteran's orthopedic abnormalities, entitlement to a 
combined rating in excess of 40 percent would require a 
compensable evaluation for neurological manifestations.  In 
addition, none of the competent medical evidence of record 
shows that the veteran suffers from unfavorable ankylosis of 
the entire thoracolumbar spine, as required for the 
assignment of a 50 percent evaluation under the revised 
rating criteria.  Therefore, an evaluation in excess of 40 
percent is also not warranted under the rating criteria 
currently in effect.

The Board finds that the evidence shows that the 40 percent 
rating continued under the rating criteria in effect from 
date of claim in October 1998 for the service-connected 
paravertebral myositis, is in accordance with the Schedule.  
In addition, the veteran's paravertebral myositis does not 
meet or more nearly approximate the criteria for a rating in 
excess of 40 percent rating under the current revised 
criteria, the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237, 5242 (2004).

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected lumbar disability.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown.  In addition, it has not 
been shown that the service-connected lumbar disability alone 
has required frequent periods of hospitalization or produce 
marked interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's service-connected lumbar disability of 
paravertebral myositis is not warranted.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  


The RO sent the veteran a letter in April 2002 and 
supplemental statements of the case (SSOC) dated in January 
and May 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to service connection for degenerative disc disease and 
entitlement to an increased evaluation for paravertebral 
myositis.  With regard to requirement (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
April 2002 informing him what was needed to establish 
entitlement to service connection for his claimed lumbar 
disability.  With regard to requirements (2) and (3), the 
Board notes that the RO's letter also notified him of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the April 
2002 letter explained that VA would obtain relevant records 
from any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers).  Finally, with 
respect to requirement (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains to" his claims.  However, the April 2002 letter 
from the RO instructs the veteran "please send us any 
additional information or evidence" regarding his service 
connection and increased rating claims.  As a practical 
matter, the veteran has been amply notified of the need to 
provide such evidence.  In addition, the RO issued him a SSOC 
in January 2004 and May 2004 that both contained the complete 
text of 38 C.F.R. § 3.159(b)(1).  Given this correspondence, 
it seems untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  In addition, the veteran submitted a 
February 2004 statement, which noted that he had no more 
evidence to submit.    

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in April 2002.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-whether it has been done by way of a single notice 
letter, or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, the Board 
finds that, because each of the four content requirements of 
a VCAA notice has been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2002 letter from the RO was 
sent to the veteran after to the RO's October 1998 rating 
decision that is the basis of the veteran's appeal for 
entitlement to an increased evaluation.  However, the Board 
notes that the April 2002 letter from the RO was sent to the 
veteran prior to the RO's January 2004 rating decision that 
is the basis of the veteran's appeal for entitlement to 
service connection.   As discussed above, the content of the 
notice provided to the veteran in the April 2002 letter by 
the RO fully complied with the requirements of U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claims for 
entitlement to service connection for degenerative disc 
disease and entitlement to an increased rating for 
paravertebral myositis were readjudicated in a supplemental 
statements of the case issued in January and May 2004.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the April 2002 letter as well as 
the January and May 2004 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the April 2002 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the April 2002 letter as well as the January and 
May 2004 SSOCs issued by the RO.  The Board concludes that 
any defect in the notice requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in December 
2001 and June 2003 as well as a supplemental statement of the 
case (SSOC) dated in October 2003, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for degenerative disc 
disease and entitlement to an increased evaluation for 
paravertebral myositis.  VA has obtained VA treatment records 
identified by the veteran and provided him VA spine 
examinations as well as procured an additional VA medical 
opinion.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to service connection for degenerative disc 
disease at L4-L5 is denied.

Entitlement to an increased evaluation for paravertebral 
myositis is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


